Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Cancelation of Claim 5 is acknowledged.
New Claims 7 to 13 are acknowledged.
Amendment to Claim 1 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The Claim on lines 24 to 26 reads: “said at least one ventilation hole being configured so as to provide a pressure compensation between said inner space of said capsule upper portion receiving member and the ambient”. The Claim is unclear, the nature of the pressure compensation is not indicated and “the ambient” is not defined either. For prosecution it will be considered that the claimed compensation is reducing the potential overpressure of the capsule created while closing the capsule by lowering the pressure in the capsule upper portion receiving member to or below atmospheric pressure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 and 6 to 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota (US 2011/0277300).
Regarding Claim 1:
Hirota discloses a capsule closure device for separating and closing two-piece capsules each having a capsule upper portion and a capsule lower portion, wherein the capsule lower portion is pulled out of the upper capsule portion when separating an individual one of the capsules, and the capsule lower portion is inserted into the capsule upper portion when closing the individual one of the capsules (Abstract, Figure 2a shows the capsule open and Figure 2c the capsule closed), the capsule closure device comprising: 
a capsule upper portion receiving member having an inner side and defining an inner space; and, a capsule lower portion receiving member (Figure 2, cover member receiver 6 will be the capsule upper portion receiving member and container body receiver 4 will be considered the capsule lower portion receiving member); 
said capsule upper portion receiving member defining a receiving hole and an introduction hole arranged coaxially relative to said receiving hole (Figure 2, the receiving hole is the one not numbered where the cover 3 is placed and hole portion 12 will be considered the introduction hole); 
said capsule upper portion receiving member having a support shoulder at said inner side between said receiving hole and said introduction hole; said support shoulder being configured to support the capsule upper portion (Figure 2a, shoulder portion 7); 
said capsule upper portion receiving member defining at least one ventilation hole for a pressure equalization when pulling out and when inserting the capsule lower portion at said inner side at said introduction hole (Figure 3, short of any additional limitation grooves 13 will be considered the ventilation holes, Paragraph 84 grooves 13 are closed by the opened lower end portion 3c of the cover member 3 fitted to the shouldered portion 7, so the grooves 13 can help equalize the pressure inside the capsule 1 when opening or closing); 
said at least one ventilation hole being configured so as to provide a pressure compensation between said inner space of said capsule upper portion receiving member and the ambient (Abstract, fitting step for fitting the container body (2) to the cover member (3) under an atmosphere at a negative pressure which is lower than atmospheric pressure. Consequently, the pressure inside the joined container (1) does not exceed atmospheric pressure); 
said support shoulder having a peripheral, radially inward inner edge (Figure 2, Shoulder 7 has an inner edge); 
said capsule upper portion receiving member defining a longitudinal axis (same as the lower portion and capsule parts); 
said capsule upper portion receiving member having a smallest transverse section area on said inner edge of said support shoulder measured perpendicular to said longitudinal axis of said capsule upper portion receiving member (Figure 2, the diameter on the edge of the shoulder is smaller than above the shoulder); and, 
said at least one ventilation hole forming an interruption of said peripheral, radially inward inner edge (Figure 3, paragraph 84, upper ends of the first grooves 13 are closed by the opened lower end portion 3c of the cover member 3 fitted to the shouldered portion 7).

Regarding Claims 2 and 3:
Hirota discloses at least 4 ventilation holes (Figure 3).  

Regarding Claim 4:
Hirota discloses that said capsule upper portion receiving member has an outer side; and, said at least one ventilation hole extends from said outer side of said capsule upper portion receiving member to said inner side of said capsule upper portion receiving member and opens in said introduction hole (Figure 2, Short of any additional limitation the part of cover member receiver 6 that meets container body receiver 4 will be considered the “outer side”; the grooves 13 start on that outer side matching grooves 14 of receiver 6, follow along the wall of hole 12 towards the shoulder 7).

Regarding Claim 6:
Hirota discloses that a suction device connected to said at least one ventilation hole in order to extract dust particles on the capsule (Figure 2, Pipe 8 is connected to a suction device that would suction anything inside connected to hole 11). 

Regarding Claim 7:
Hirota discloses that the capsule upper portion receiving member has a smallest diameter at said inward inner edge of said support shoulder (Figure 2, shoulder 7).

Regarding Claim 8:
Hirota discloses that capsule upper portion has a capsule edge formed thereon; said support shoulder defines a support surface whereon said capsule upper portion comes into contact with said capsule edge thereof (Figure 2a, shoulder 7 supports lower end 3c of cover member 3).


Regarding Claim 9:
Hirota discloses that the inner edge of said support shoulder is configured to delimit said support surface toward said longitudinal axis of said capsule upper portion receiving member (Figure 2a, the edge of shoulder 7 delimits the support surface).

Regarding Claim 10:
Hirota discloses that the support surface lies in a plane perpendicular to said longitudinal axis of said capsule upper portion receiving member (Figure 2a, the surface of shoulder 7 is perpendicular to the longitudinal axis of the capsule upper portion receiving member, corresponding to the longitudinal axis of holes 11, 12, receiving portion 5, cover 3 and container body 2).

Regarding Claim 11:
Hirota discloses that introduction hole defines an inner side; said at least one ventilation hole open at said inner side of said introduction hole and at said support surface of said support shoulder in said inner space of said capsule upper portion receiving member; and, said at least one ventilation hole interrupts said inward inner edge of said support surface of said support shoulder (As discussed for Claims 1 and 4, grooves 13 go all along hole 12 and form interruptions of shoulder 7, Figure 3, paragraph 84, upper ends of the first grooves 13 are closed by the opened lower end portion 3c of the cover member 3 fitted to the shouldered portion 7).
Regarding Claim 12:
Hirota discloses that the ventilation hole is configured as a throughpass bore (Short of any additional limitations the grooves 13 can be considered throughpass bores along the length of hole 16).

Regarding Claim 13:
Hirota discloses that the ventilation hole defines a flow connection between said inner space of said capsule upper portion receiving member and the ambient external of said capsule upper portion receiving member (As discussed for claim 4, (Figure 2, Short of any additional limitation the part of cover member receiver 6 that meets container body receiver 4 will be considered the “outer side” or “an ambient external of said capsule upper portion receiving member”; the grooves 13 start on that outer side matching grooves 14 of receiver 6, follow along the wall of hole 12 towards the shoulder 7; also, grooves 13 communicate with grooves 14 and 15 that across through hole 11 communicate with another ambient external of said capsule upper portion receiving member).

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims over Cade (US 20114/0247302)  in view of Fulper (US 2011/0088355) and Funaro (US 2008/0141621) made in the last office action   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon amendment, and in any moment discussing the correctness of the previous rejections the Examiner prepared a completely new rejection under Hirota (US 2011/0277300). Note that the Examiner indicated on the Advisory action mailed on 09/14/2022 indicated that such reference would be also appropriate for a rejection and should be considered by the Applicant. 
The Examiner proposes an interview to help clarify the claim languaje and discuss some differences between the Art of record and the claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Wurst (US 6367228) and Inman (US 3552095) disclose some of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731